900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Darwin Rusty SIERS, Petitioner.
No. 89-8048.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 13, 1990.Decided:  March 29, 1990.

On Petition for Writ of Mandamus.
Darwin Rusty Siers, petitioner pro se.
PETITION DENIED.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Darwin Rusty Siers filed this petition for writ of mandamus complaining of delay in the district court in acting on his 28 U.S.C. Sec. 2255 petition.  Because there has been significant action in the district court as recently as February 1990, we hold that there has been no undue delay in the district court.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITION DENIED